Citation Nr: 1600110	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-05 228	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether vacatur of an October 24, 2014 decision of the Board of Veterans' Appeals (Board) is warranted.

2.  Entitlement to service connection for peripheral neuropathy of both lower extremities, to include as secondary to type 2 diabetes mellitus.

3.  Entitlement to increases in the ratings for bilateral hearing loss, currently assigned "staged" ratings of 0 percent prior to November 18, 2014, 30 percent from that date to September 10, 2015, and 20 percent from September 10, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from January 1968 to October 1969.  The matter of the rating for bilateral hearing loss originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2013, a videoconference hearing regarding that matter was held before the undersigned; a transcript is in the record.  In October 2014 the Board issued a decision denying a compensable rating for the hearing loss.  The case is now before the undersigned for a ruling on the Veteran's motion requesting that the Board's October 24, 2014 decision be vacated for denial of due process.

The matter of service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type 2 diabetes, is on appeal from a January 2015 rating decision of the Lincoln, Nebraska RO.  In June 2015, the Veteran filed a timely notice of disagreement (NOD) with that decision, but a statement of the case (SOC) has not been issued; the Board is required to take corrective action.

An interim (October 2015) rating decision assigned a 30 percent rating for bilateral hearing loss from November 18, 2014 and a 20 percent rating from September 10, 2015.  The issue is characterized to reflect that "staged" ratings are now assigned and that all "stages" are on appeal.

The issues regarding the ratings for bilateral hearing loss and seeking service connection for peripheral neuropathy of both lower extremities are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


VACATUR

FINDINGS OF FACT

1.  On October 24, 2014, the Board issued a decision denying the Veteran's appeal seeking a higher rating for bilateral hearing loss.

2.  Pertinent evidence that was constructively of record was not available for the Board's review at the time of the October 24, 2014 decision, and was not considered in that decision.


CONCLUSION OF LAW

The October 24, 2014 decision denying the Veteran's appeal seeking a higher rating for bilateral hearing loss was based on an incomplete record which constituted a denial of due process, requiring vacatur of that decision.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

In October 2014, the Board issued a decision denying the Veteran's appeal seeking a higher rating for bilateral hearing loss under 38 C.F.R. § 3.655(b) because he failed (without good cause) to appear for a VA examination scheduled in conjunction with his claim for increase.  It has since been brought to the Board's attention that, prior to the October 2014 Board decision, the Veteran submitted additional statements in September and October 2014 explaining that he arrived at the wrong time and that his subsequent attempts to reschedule his examination were met with inaction.  Such evidence was not associated with the Veteran's electronic record until after the October 2014 Board decision was issued.  Therefore, the Board finds that its October 2014 decision was based on an incomplete record and denied the Veteran due process of law.  Accordingly, that decision must be vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  


ORDER

The October 24, 2014 Board decision in the matter of the rating for bilateral hearing loss is vacated.


REMAND

December 2014 and September 2015 VA examinations have been conducted since the October 2014 Board denial of a higher rating for bilateral hearing loss, and an October 2015 rating decision assigned a 30 percent rating for the Veteran's bilateral hearing loss from November 18, 2014, and a 20 percent rating for such disability from September 10, 2015 based on reports of those examination.  The Board's October 2014 denial created a legal bar to earlier effective dates for any ratings subsequently assigned to that disability.  As that October 2014 denial is being vacated, the legal bar is removed, and the Veteran's claim for increase must be readjudicated in light of that fact.

In addition, the Veteran filed a timely June 2015 NOD initiating an appeal of a January 2015 rating decision that denied him service connection for peripheral neuropathy of both lower extremities, to include as secondary to type 2 diabetes mellitus.  The AOJ has not issued an SOC in these matters, and a remand for corrective action is necessary.  See Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  Notably, these claims are not fully before the Board at this time, and will only be so if the Veteran files a timely substantive appeal following the issuance of a SOC.
Accordingly, the case is REMANDED for the following:

1. The AOJ should review the record, arrange for any further development indicated, and readjudicate the Veteran's claim seeking increased ratings for bilateral hearing loss, in light of the fact that the Board has vacated its October 2014 denial of his appeal in the matter, removing a legal bar to earlier effective dates for awards of increased ratings for the bilateral hearing loss.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

2. The AOJ should also issue an appropriate SOC in the matter of service connection for peripheral neuropathy of both lower extremities, to include as secondary to type 2 diabetes mellitus.  The Veteran and his representative should be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in that matter, a timely substantive appeal must be filed following the issuance of the SOC.  If that occurs, that matter should also be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


